USDC IN/ND case 2:21-cv-00050-PPS-APR document 1 filed 02/05/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

  CAROLINA SIMPSON,                               )
                                                  )
                    Plaintiff,                    )
                                                  )
           v.                                     ) Case No. 2:21-cv-50
                                                  )
  ESTEBAN F. BUSTAMANTE and                       )
  WERNER ENTERPRISES, INC.,                       )
                                                  )
                    Defendants.                   )

                                      NOTICE OF REMOVAL

           Defendants, Esteban F. Bustamante and Werner Enterprises, Inc. (hereinafter

  referred to collectively as “Defendants”), by counsel, pursuant to the provisions of 28

  U.S.C. §§1441(a) and 1446, hereby give notice of the removal of this cause of action

  from the Lake Superior Court to the United States District Court for the Northern District

  of Indiana, Hammond Division, and in support thereof, state:

           1.       On or about January 14, 2021, Plaintiff filed a civil action against

  Defendants in the Lake Superior Court for the State of Indiana, under Cause No. 45D10-

  2101-CT-000047 and styled Carolina Simpson v. Esteban F. Bustamante and Werner

  Enterprises, Inc. A true and accurate copy of the State Court Record is attached hereto as

  Exhibit “A”.

           2.       This litigation involves a motor vehicle accident which occurred on or about

  July 7, 2019 in Schererville, Lake County, Indiana. A true and accurate copy of Plaintiff’s

  Complaint is attached hereto as Exhibit “B”.

           3.       Defendants Esteban F. Bustamante and Werner Enterprises, Inc. have

  appeared and filed their respective answers and affirmative defenses.



  {Firm/30014/00045/02912564.DOCX }
USDC IN/ND case 2:21-cv-00050-PPS-APR document 1 filed 02/05/21 page 2 of 3


           4.       Plaintiff Carolina Simpson is a resident and citizen of the State of Illinois.

           5.       Defendant Esteban F. Bustamante is a resident and citizen of the State of

  Texas.

           6.       Defendant Werner Enterprises, Inc. is a foreign corporation incorporated and

  organized under the laws of the State of Nebraska with its principal place of business in

  Omaha, Douglas County, Nebraska.

           7.       Based on the respective citizenship of the parties in this matter, complete

  diversity exists in this case.

           8.       Prior to litigation, the parties were engaged in settlement discussions.

  However, settlement discussions have since broken down with Plaintiff’s last settlement

  demand being $85,000.

           9.       Based on Plaintiff’s standing settlement demand, it is clear that Plaintiff’s

  claims exceed the jurisdictional limit of $75,000, exclusive of interest and costs.

           10.      Therefore, based on all the foregoing, this action is one in which this Court

  has original jurisdiction under the provisions of 28 U.S.C. § 1332(a) and which is removable

  pursuant to the provisions of 28 U.S.C. §1441(a) and 28 U.S.C. §1446. A true and accurate

  copy of the Civil Cover Sheet for this matter is attached hereto as Exhibit “C”.

           WHEREFORE, for the foregoing reasons, Defendants, Esteban F. Bustamante and

  Werner Enterprises, Inc., by counsel, respectfully request that the above-enumerated

  action, now pending against Defendants in the Lake Superior Court, State of Indiana, be

  removed to the United States District Court for the Northern District of Indiana,

  Hammond Division.




                                                    2
  {Firm/30014/00045/02912564.DOCX }
USDC IN/ND case 2:21-cv-00050-PPS-APR document 1 filed 02/05/21 page 3 of 3


                                                 Respectfully submitted,

                                                 CRUSER, MITCHELL, NOVITZ, SANCHEZ,
                                                 GASTON & ZIMET, LLP


                                                 /s/ Keith A. Gaston, Esq.
                                                 Keith A. Gaston, Esq., #7069-49
                                                 Bruce D. Jones, Esq., #28624-29
                                                 Bradley M. Owen, Esq., #32711-32
                                                 Rachel O. Webster, Esq., #34251-49

                                                 Counsel for Defendants, Esteban F.
                                                 Bustamante and Werner Enterprises, Inc.

  3077 E. 98th Street, Suite 280
  Indianapolis, IN 46280
  Ph:    (317) 816-0300
  Fax: (317) 816-1604
  E-Mail: kgaston@cmlawfirm.com
  bjones@cmlawfirm.com
  bowen@cmlawfirm.com
  rwebster@cmlawfirm.com

                                      CERTIFICATE OF SERVICE

           I hereby certify that on the 5th day of February 2021, a copy of the foregoing was

  filed electronically. Notice of this filing will be sent to the following parties by U.S.

  Mail, postage pre-paid:

  Terrence M. Rubino, Esq.
  RUBINO, RUMAN, CROSSMER & POLEN
  275 Joliet Street, Suite 330
  Dyer, IN 46311


                                                 /s/ Keith A. Gaston, Esq.




                                                3
  {Firm/30014/00045/02912564.DOCX }
